 

 

ese
| bay os a
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) : BA awa Hans “Fage | of 1

 

UNITED STATES DISTRICT COURT | AUG 22 2018

SOUTHERN DISTRICT OF CALIFORNIA |
| CL EF US DISTRI “TOL aT
SOUTHERN DISTRICT OF CALIFORNIA

 

  
  

 

United States of America . ~ JUDGMENT INSX CRIMINAL.CASE—“— iy
vv. , {For Offenses Committed On or After November 1, 1987}
Hermenegildo Cruz-Vasquez ‘Case Number: 3:19-mj-23407

Michael Anthony Hernandez

Defendant's Attorney

 

' REGISTRATION NO. 88432298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

C was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
811325 _ ILLEGAL ENTRY (Misdemeanor) . 1
LI The defendant has been found not guilty on count(s)
C] Count(s) | _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
. imprisoned for a term of:

| rte SERVED Oo | | days

 

X] Assessment: $10 WAIVED Fine: WAIVED .
Court recommends'USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

_]. Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 22, 2019
Date of Imposition of Sentence

HN QA

DUSM | HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

 

 

 

Clerk’s Office Copy 3:19-mj-23407

 

 
